The petition for review is granted. Further action in this matter is deferred pending consideration and disposition in a related issue in Avitia v. Superior Court, S242030 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. All further proceedings in People v. Jonathan Jackson, Contra Costa County Superior Court No. 5-170598-7, are hereby stayed pending further order of this court.